Title: Notes on John Sibley’s Accounts of the Country Between the Mississippi River and the Rio Bravo and of the Red River, 10 April 1805
From: Jefferson, Thomas
To: 


                  Sibley. on the country between Misipi & Rio Bravo
                  on the Sabine are Salines.
                  rich low grounds about 3. miles wide
                  in dry weather but a creek
                  from Bayou Patron to Nacogdoches to a great extent is the handsomest country in the world. gentle hills with pleasant rich vallies & meadows.
                  
                      continues to Trinity river. beyond yt more prairie.
                  from the river Nueces (Walnuts) to Rio bravo, poorer, abounds with Prickly pear 10. or 12. f. high. cochineal
                  on the Trinity many wild cattle, & millions of horses.
                  Nacogdoches. 100. families.
                  
                      25. soldiers. all cavalry.
                  St. Antonio 250. houses mostly of stone.
                  the country round rich prairie, gently hilly, beautiful clear gravely streams of water. little timber
                  river heads 20 mi. above the city. used for irrigation.
                  
                      sugar cane grows well here.
                  
                      residence of the Govr. of Texas & a bishop.
                  
                      60. or 70. souldiers.
                  from the river St. Antonio to Nueces very rich.
                  
                      no settlements. silver ore
                  Labahie 100. below St. Antonio, on same river, 120 houses
                  60. or 70. souldiers.
                  Rio bravo or Grande.
                  on E. bank a town La Rado. 110. families
                  
                      a company of souldiers.
                  here is the crossg. place frm. St. Antonio or Labaha to Mexico.
                  this is the only town on the E. bank of Rio Bravo below the settlemts of Sta. Fé which are 1000. mi. above
                  from La Rado to the mouth of Rio bravo 100. leagues
                  on the W. side of Rio Bravo, about 60. mi. above La Rado is a town Placido Riogrande, the more common crossg. place from St. Antonio to Mexico.
                  Ravillia, a handsome town a few leagues below LaRado, on W. bank.
                  no troops.   much & fine cochineal.
                  West of Rio grande the country hilly, full of towns in the vallies amongst the mines of silver ore.
                  Valesillo is the 1st. mine worked, 50. mi. from river on the road to Mexico.
                  country full of sheep. some individuals 20, or 30,000
                  Montelrey, Montelova, Guawiela, Santander, are towns of 3. to 5000 inhab. buildgs. stone, streets pavd.
                  
                      at Montelrey 100. coaches.
                  
                      raise much chocolate.
                  150. mi. N. from St. Antonio towds Red river a mine of Platine not worked.
                  Santa fé half the size of N. Orleans. 5. or 6000. inhab. rich place. considble military. many small towns of 1. to 300 families in vicinity.
                  Santa fé is a considble distance N.E from river
                  surrounded by high mountains, & rich silver mines
                  the silver carried on mules to Mexico.
                  
                      surrounded by Appaches, Hietans, & Caneas.
                  Rio grande near as large as Misipi. currt not stronger clear water, does not overflow
                  Nacogdoches, St. Antonio, Labahie, & La Rado are the only settlemts. in the province of Techas.
                  3. companies of souldiers among them all
                  their whole militia 7. or 800. most of them metifs, i.e. mixed Indian & Spanish.
                  Mattagordo, a small distance E. of the mouth of St. Antonio water for large vessel   . settlemt proposed there.
                  the Accokesas near the mouth of Trinity. beautiful country. the Spaniards had a mission there 40. y. ago, which was broke up when Nacogdoches was established.
                  
                  Distances.
                  
                     
                        Natchitoches to
                        
                        Nacogdoches to
                        
                        St. Antonio to
                        
                     
                     
                        
                        mi.
                        
                        mi.
                        
                        mi.
                     
                     
                        Fort Adaire
                        21.
                        Angelina Riv.
                        21.
                        Labahie
                        100
                        
                     
                     
                        Bayou Pedri
                        9.
                        Naches Riv.
                        21.
                        St. Anto. to Rio Grande
                        200
                        
                     
                     
                        La Nanne
                        12.
                        Trinity Riv.
                        35
                        
                        Labahie to the Gulph
                        20
                        
                     
                     
                        Sea’s ferry on Saline
                        15.
                        Bayou Ravasota
                        50.
                        St. Antonio to Sta. Fé
                        600
                        
                     
                     
                        Bayou Patron
                        6.
                        R. Los Brazos dios
                        50
                        
                        
                        
                     
                     
                        Labinia
                        10.
                        R. Colorado (red)
                        100.
                        
                        
                     
                     
                        Aiche Bayou
                        12.
                        R. St. Marcos
                        55.
                        
                        
                        
                     
                     
                        Attoyague Riv.
                        15
                        R. Guadeloupe
                        25.
                        
                        
                        
                     
                     
                        Amoledanes
                        3.
                        R. & city St. Antonio
                        30
                        
                        
                        
                     
                     
                        Bayou Attascosa
                        15.
                        Madina R.
                        15.
                        
                        
                        
                     
                     
                        Nacogdoches
                        
                           10
                        
                        R. Nueses, a branch of Rio grande
                        85
                        
                        
                        
                     
                     
                        
                        128 
                        Rio Grande
                        
                           100.
                        
                        
                        
                     
                     
                        
                        
                        
                        587
                        
                        
                        
                     
                     
                        
                        
                        
                        
                        
                        
                     
                  
                  
                  Sibley’s account of Red river.
                  the mouth of Red river, followg Misipi, 220. mi. from N. Orl.
                  water red, brackish! currt 2. mi. an hour.
                  Avoyelles, at high water, is an island abt 30. or 40. f abve high water.
                  the settlement is round a prairie 40. mi. circumference.
                  Hoomes’s is on a bluff 120. above mouth of river
                  adjoining are lowgrounds 40. mi. sq. extendg to Appalousa. rich. drained & watered by Bayou Robert & Bayou Boeuf, two streams of clear water, rising in the highlands between Red R. & Sabine, & falling into Chaffalya. well timbered.
                  Bayou rapids settlemt. handsome plantns
                  upper end of the Bayou choaked
                  this rapid is over a shoal of soft rock, easily cut.
                  from July to Dec. not water enough on it for loaded boats
                  River cane settlemt. wealthy inhabitants, on the Southern channel of an island 50. mi. long. 3. mi. broad. 60. families
                  Natchitoches. irregular village, meanly built, except half a dozen houses.
                  40. families, of which 12 or 15 are merchts. French.
                  Fort Claiborne 30. f. above river banks.
                  the lakes furnish plenty of shells for lime, also building stone, & stone coal.
                  Salines 12. miles N. of Natchitoches. water nearly saturated.
                  a Bayou from Spanish Lake. the lake 50. mi. circumf.
                  from this lake Bayou Dupont admits boats to within 1½mi. of Fort Adaire.
                  one mile above Grand ecore begins an isld 100. mi. long 30. mi. wide on the S. branch is the Bayou Pierre stony creek settlemt. settled by France before she ceded Louisa. to Spain, & was under the Comandt. of Natchitoches till 20. y. ago when by an agreemt between M. Vogene then Comdt Natchitoches & M. Blibarbe Comdt. Natchitoches it was placed under the latter.
                  40. families abound with provns.
                  
                     Campti settlemt. a few families. 25. mi. in a streight line above Natchitoches. here begins the great raft. which choaking the river at the points of land prevents navign 100. mi. but boats pass up thro’ lake Bistino.
                  Red river free of all obstructions from here to Mountains
                  from the mouth of Little river Cane begins to abound and broad rich lowgrounds from 3. to mi. wide not subject to overflow.
                  at Long prairie there is a lake, antt. settlemt. of Caddos where the French had a settlement many years before they ceded Louisa. to Spain, they had here a fort, some soldiers, a factory, & a flour mill. a few years ago the mill irons & mill stones were brought down; about 25. years ago the French families moved down, & the Caddos 14. y. ago. the river is forded here.
                  Riviere la Mine. silver mines 60. miles up it.
                  River Bahacheha, or Fauxoacheta, or Missouri branch of Red river, heads near head of Arkansa so brackish cannot be drunk. on this & a branch of Arkansa the Panis find the Salt rock. from the mouth of this river to the main branch of the Arkansa 60. or 70. mi. the country between 33. & 34°. Lat.
                  Red river here & for 150. mi. up is a mile wide
                  About 40. y. ago Brevel went with party of Indians up Red river on a hunting voyage & to get horses. kept on S. side. the country generally a prairie. copses of cedar, buttonwood or Musketo, but not a stick 6. I. diam.
                  then mountainous country, & great deal of rock salt & silver ore. river now small & ramified.
                  after crossg. many mountains came to a stream running West.
                  went on to where streams became large & lands level, soil rich black loam. here many tribes of Hietans, Appaches, Cansas.
                  spotted tygers & white bears.
                  steered nearly Southeast for Sta. Fé. passed prairies, then hills, silver mines & arrived at a town of 100. houses in Sta. Fé settlemt.
                  many such towns for a great extent Southwardly towds. Mexico.
                  
                      inhabitants christian Indians & Metifs
                  
                      rich mines. oar carrd on mules.
                  very high mountain between Sta. Fé & Red river.
                  from Sta. Fé settlemt reachd Panis towns in 18. days
                  he supposes a right line of 300. miles, all prairie.
                  Red river boatable a little above Pani old towns. above that for hundreds of miles not a tree large enough to make a canoe.
                  animals wild horses, buffalo, bears, wolves, elk deer, Foxes, Sangliers or wild hogs, antelope white hares, rabbits, spotted tyger, panthers, wild cat
                  
                  from mouth Red river to
                  
                     
                        
                        mi.
                        
                        
                     
                     
                        Black river
                        31 
                        
                        brought forward
                        142.
                     
                     
                        Avoyelles, lower end.
                        51.
                        prairie next above Paccans
                        40.
                     
                     
                        La glaise, uppr end do.
                        15.
                        upper end of the same
                        25.
                     
                     
                        Rice’s
                        6.
                        pine bluff right side
                        45 
                        
                     
                     
                        Hoome’s
                        18.
                        white rock bluff
                        15 
                        
                     
                     
                        Grubb’s
                        21.
                        next prairie, right side
                        45 
                        
                     
                     
                        Bayou rapide
                        15.
                        upper end do
                        30 
                        
                     
                     
                        Indian villages
                        22 
                        
                        bayou Galle right side
                        6.
                     
                     
                        Mt. Pleasant. Gillard’s
                        7.
                        mouth of Mine river (Kiomichee)
                        25.
                     
                     
                        Rigolet Bondieu
                        6.
                        Pine bluff left side
                        25.
                     
                     
                        Monnet’s
                        10.
                        Bayou kick, or Bois d’arc creek
                        40.
                     
                     
                        Little River
                        24.
                        the Pazzures, or Boggy R. rt side
                        8.
                     
                     
                        Bayou Brevell
                        20.
                        Blue river. right side
                        50.
                     
                     
                        Natchitoches
                        
                           266.
                        
                        
                           20
                            
                        
                        Faux Oacheta, or Missouri branch
                        25.
                     
                     
                        Grand ecore
                        10.
                        Panis, or Towiache towns
                        70.
                     
                     
                        Campti
                        20.
                        Panis, or Towiache old towns
                        150.
                     
                     
                        Bayou Channo
                        15.
                        head bra. of Red R. or dividg. ridge
                        
                           300
                            
                        
                     
                     
                        Lake Bistino, thro’ Channo
                        3.
                        
                        1041 
                        
                     
                     
                        thro’ Bistino to uppr end
                        60.
                        
                        266 
                        
                     
                     
                        thro’ Bayou Daichet to the rivr
                        9.
                        
                        464 
                        
                     
                     
                        late Caddo villages.
                        80.
                        
                        
                           1771
                            
                        
                     
                     
                        Little river of the left.
                        80 
                        
                        add gained by going thro’ L. Bristino instead followg river
                        
                           60
                            
                        
                     
                     
                        Long prairie, right side
                        25 
                        
                        whole length of Red river
                        1831 
                        
                     
                     
                        upper end of do.
                        25 
                        
                        then to the sea along the Misipi or Chafaleya 320.
                        
                     
                     
                        Little prairie, left side
                        40.
                        
                        
                     
                     
                        upper end do.
                        5.
                        
                        
                     
                     
                        Pine bluff right side
                        12.
                        
                        
                     
                     
                        upper end do.
                        5.
                        
                        
                     
                     
                        Cedars
                        15.
                        
                        
                     
                     
                        upper end of do. at mouth of Little river of the right
                        40 
                        
                        
                        
                     
                     
                        round prairie right side first fording place
                        
                           464.
                        
                        
                           20
                        
                        
                        
                     
                     
                        lower end long prairie, left side
                        25 
                        
                        
                        
                     
                     
                        upper end do.
                        40 
                        
                        
                        
                     
                     
                        next prairie same side
                        12.
                        
                        
                     
                     
                        upper end do.
                        20 
                        
                        
                        
                     
                     
                        3 mile oak & pine bluff
                        30 
                        
                        
                        
                     
                     
                        Paccan grove
                        9.
                        
                        
                     
                     
                        upper end of the same
                        
                           6.
                        
                        
                        
                     
                     
                        carried forward
                        142
                        
                        
                     
                  
                  
                  
                  
                  
               